Case 1:20-cv-00685-EK-LB Document 27 Filed 04/15/20 Page 1 of 2 PageID #: 145


LAW OFFICES OF SIMON HARTER, ESQ.
225 West 34th Street – 9th Floor
New York, New York 10122
Tel: (212) 979-0250
Fax: (212) 979-0251
Email: sharter@harterlaw.com
Attorneys for Plaintiff,
CADDELL DRY DOCK AND REPAIR CO., INC.


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
CADDELL DRY DOCK AND REPAIR CO, INC., :
                                                                   :
                                             Plaintiff,            : CASE NO.: 1:20-cv-00685 (EK-LB)
                                                                   :
- against –                                                        :
                                                                   :
BOUCHARD TRANSPORTATION CO., INC.,                                 :
in personam, BARGE B. NO. 280, in rem, and                         :
B. NO. 280 CORP., in personam,                                     :
                                                                   :
                                             Defendants.           :
-------------------------------------------------------------------x

                               RULE 26(f) MEETING REPORT

Have the parties met and conferred? Yes Date? April 15, 2020

Date the Rule 26(a)(1) initial disclosures were exchanged? April 15, 2020

                                   Proposed Discovery Plan

   1. Deadline for parties to provide properly executed authorizations/releases:
      N/A

   2. Deadline to join new parties or amend the pleadings: July 15, 2020

   3. Should any changes be made in the limitations on discovery imposed under the
      Federal Rules of Civil Procedure or by local rule? Yes _ No X

   4. Deadline to file any protective order: July 15, 2020
Case 1:20-cv-00685-EK-LB Document 27 Filed 04/15/20 Page 2 of 2 PageID #: 146


   5. The parties shall complete all fact discovery by: August 1, 2020

   6. The parties shall complete expert discovery, if necessary, by: Sept. 15, 2020

   7. The parties shall file any pre-motion conference request by: Sept. 1, 2020, or
      as otherwise warranted

   8. Should the Court hold an early settlement conference in this action?
      Yes X No __

   9. Have the parties agreed to a plan regarding electronic discovery?
      Yes _ No X

   10. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.
       §636? (Answer no if any party declines to consent without indicating which
       party has declined) Yes No X


Dated: April 15, 2020

                                   Respectfully submitted,


LAW OFFICES OF SIMON HARTER, ESQ.                FREEHILL, HOGAN & MAHAR, LLP
Attorneys for Plaintiff, CADDELL DRY             Attorneys for Defendants, BOUCHARD
DOCK AND REPAIR CO., INC.                        TRANSPORTATION CO., INC.; BARGE
                                                 B. NO. 280; and B. NO. 280 CORP.


By: /s/ Simon Harter                       By:   /s/John J. Walsh_
Simon Harter, Esq.                               John J. Walsh, Esq.
225 West 34th Street – 9th Floor                 80 Pine Street – 25th Floor
New York, New York 10122                         New York, New York 10005
Tel: (212) 979-0250                              Tel: (212) 425-1900
Fax: (212) 979-0251                              Fax: (212) 425-1901
Email: sharter@harterlaw.com                     Email: Walsh@freehill.com




                                             2
